                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Broadcast Music, Inc. et al.

        v.                                     Case No. 18-cv-1166-AJ

PRRM Management, LLC et al.


                                   ORDER


        No objection having been filed, I herewith approve the Report and

Recommendation of Magistrate Judge Andrea K. Johnstone dated June 17,

2019.    “‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court and

those not preserved by such objection are precluded on appeal.’”

School Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human Servs., 848

F.2d 271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice, failure to

file a specific objection to magistrate's report will waive the right

to appeal).

        Plaintiffs’ motion for default judgment (Doc. No. 19) is granted

as follows: 1) plaintiffs shall recover from defendants PRRM

Management, LLC and John M. Crosson, jointly and severally, statutory

damages in the amount of $16,000.00, plus interest pursuant to 28

U.S.C. § 1961; 2) plaintiffs shall recover from defendants PRRM

Management, LLC and John M. Crosson, jointly and severally, full costs

in this action, including reasonable attorney's fees in the amount of

$3,378.50; and 3) defendants PRRM Management, LLC and John M. Crosson
and their agents, servants, employees and all persons acting under

their permission or authority shall be permanently enjoined and

restrained from infringing the copyrighted musical compositions

licensed by Broadcast Music, Inc.


                                      ____________________________
                                      Landya B. McCafferty
                                      Chief Judge

Date: July 2, 2019

cc:   Todd Sullivan, Esq.
      John Crosson
      PRRM Management, LLC
